 408DECISIONSOF NATIONALLABOR RELATIONS BOARDColorfloDecorator Products,Inc. and District 65,DistributiveWorkers of America(Independent).Cases 21-CA-14266 and 21-CA-14273February 23, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn August 31, 1976, Administrative Law JudgeWilliam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and the General Counsel filed a motion to strikeRespondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andmotion and has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Colorflo Decora-tor Products, Inc., Riverside, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not found herein.IWe hereby deny the General Counsel'smotionto strikeRespondent'sexceptions.2The Respondent has excepted to certain credibility findings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutionswith respect to credibili-ty unless the clear preponderance of all of therelevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and find no basisfor reversinghis findingsDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge: Thismatter was heard by me in Riverside, California, on May 19through 21 and on May 24, 1976. On February 27, 1976, theIUnless otherwise stated,all dates occurred in 1975.228 NLRB No. 53Regional Director for Region 21 of the National LaborRelationsBoard issued an order consolidating cases,consolidated complaint, and notice of hearing, based uponan unfair labor practice charge filed in Case 21-CA-14266on December 24, 1975,1 as amended on February 25, 1976,and upon an unfair labor practice charge filed in Case 21-CA-14273 on January 2, 1976, alleging violations ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended, 29 U.S.C. Sec. 151,et seq.,herein called theAct.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,upon the briefs, and upon my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAt all times material herein, Colorflo Decorator Pro-ducts, Inc., herein called Respondent, has been a Californiacorporation engaged in the manufacture of resin gift itemsat its facility located at 12155 Magnolia Avenue, Riverside,California. In the normal course and conduct of theseoperations, Respondent annually sells and ships productsvalued in excess of $50,000 directly to customers locatedoutside the State of California. Therefore, I find, asadmitted in the answer, that at all times material, Respon-dent has been an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt all times material, District 65, Distributive Workers ofAmerica (Independent), herein called the Union, has beena labor organization within the meaning of Section 2(5) ofthe Act.III. ISSUES1.Whether leadwomen Mary German,2 Rosalie Her-nandez, and Rebecca Vargas are supervisors within themeaning of Section 2(11) of the Act and agents ofRespondent within the meaning of Section 2(2) and (13) ofthe Act?2.Whether Respondent, through Vargas, violated Sec-tion 8(a)(1) of the Act by engaging in the followingconduct:BetweenJuly and September through December,threatening employees with discharge and other reprisals inorder to discourage them from joining or assisting theUnion; in July and September, giving employees theimpression that Respondent was engaging in surveillance oftheir union activities; on or about September 2, interrogat-ing employees concerning their union membership, activi-ties,and sympathies, and the union membership, activities,and sympathies of their fellow employees; and, on or about2Also referred to in the transcript as Mary Zubia. COLORFLO DECORATOR PRODUCTS409December 12, promising benefits to employees in order toencourage them to forego their support of the Union?3.Whether, during the first week of October, Respon-dent, through German, threatened employees with dis-charge and other reprisals in order to discourage them fromjoining or assisting the Union, thereby violating Section8(a)(1) of the Act?4.Whether Respondent discharged and failed to rein-state Catalina Castillo because she had engaged in union orother protected concerted activities for the purpose ofcollective bargaining or other mutual aid or protection and,if so, whether this discharge occurred subsequent to July 2?5.Whether Respondent terminated Carmen Verdugoon July 25, Maria Leon and Gloria Cota on September 4,and Connie Alvarado, Patricia Anaya, Luisa Asencia,3TeresaCacho,EsperanzaCruz, Evangelina Gonzales,Norma Osterhout, Lupe Quiroz, Margaret Sierra, andLucia Valencia on December 12 because they had engagedor Respondent suspected that they had engaged in activitiessupporting the Union, thereby violating Section 8(a)(3) and(1) of the Act?IV. SUPERVISORY STATUS OF THE LEADWOMENRespondent operates a seasonal business centered on theChristmas season and the Valentine's Day-Easter-Mother'sDay season. Thus, its peak periods are from August toNovember and from February to April. During thoseperiods, Respondent employs 45-47 production employees,including leadpersons and 3 maintenance employees, and,additionally, approximately 4 shipping department employ-ees.For the remainder of the year, between 16 and 20production employees and 2 shipping employees suffice toconduct operations.Respondent's president is Lester Mendell, who makesdaily tours through the production area, making certainthat quality control standards are maintained, taking careof mechanical conveyors and, generally, being certain thatrepairs are effected and that everything is functioningproperly. So far as the record discloses, Mendell does notbecome involved with personnel matters nor with thesupervision of the production and shipping employees.Frances Ninow serves as credit manager, office manager,and personnel director. As credit manager, she clears allorders by obtaining and checking out credit references oncustomers to ascertain if they will be accorded openaccounts or will be required to submit prepayments. Asoffice manager, Ninow manages the office and is responsi-ble for financial matters, including billing. Finally, aspersonnel manager, she is responsible for "the hiring andthe dismissal of the employees, their benefits, the timecards,the payroll." In this capacity, Ninow testified that she doesall interviewingof applicants and, additionally, visits theproduction and shipping areas daily where she may spend"up to an hour or more" watching the employees at work.SinceMarch 1976, RobertBillings hasoccupied theposition of plant manager. Prior to that time Lanell Clarkserved as plant manager. Ninow's description of the dutiesperformed by the plant manager was as follows:The plant manageroverseesall of the productionwithin the plant fromthe timethat an order is receivedin-house and goes through the credit process and isturned over to the plant manager's section,he thenmakes surethat those parts are logged in and that partsare made up for the production.He also overseesall of the employees in the produc-tion area.He handles all of the purchasing involvedwith the manufacturing.He handles all of the maintenance of the plant. Hejust generally handles the entire plant functions.According to Ninow, these duties require the plant manag-er to spend 90 percent of his working time on theproduction floor.Respondent employs three leadwomen: Mary German,the shipping department leadwoman; Rebecca Vargas, theleadwoman forthe largeconveyor, the frame conveyor andthe large trivets; and, Rosalie Hernandez, the leadwomanfor pressingand storingflowers. Contrary to the contentionof the General Counsel, Respondent denies that theseleadwomen are supervisors within the meaning of Section2(11) of the Act. Yet, every employee or former employeeappearingas a witnesstestified that the leadwomen hadmade dailywork assignments.A number of them testifiedthat they had regularly been transferred from uncompletedtasks to different jobs by the leadwomen. Whenever theyhad completedassignmentsearlier than anticipated, testi-fied the employees, they would be reassigned to differentduties by the leadwomen. Several testified that they hadbeen instructed to telephone their leadwomen wheneverthey were to be absent or tardy and several also testifiedthat they had been reprimanded by the leadwomen. Fivetestified to having requested permission of the leadwomento leave work early and to having been granted permissionby the leadwomen.It isundisputed that the leadwomenmake corrections on timecards whenever the timeclockmalfunctions or whenever employees forget to punch theirtimecards. It is theleadwomenwho distribute paychecks onpaydays. Vargas and Hernandez share an office, where theyhave desks and signs bearing theirnames,with a windowthrough which they can observe the production area.Leadwoman German shares the plant manager's office,which also has a window through which the shipping area isvisible.Respondent does not dispute the accuracy of thesematters but contends that the employees had been viewingbut a part of an overall picture which, examined as a whole,shows that the leadwomen are mere conduits for thedirections of highermanagementand that they lack therequisiteindependent judgment to qualify as supervisorsunder Section 2(11) of the Act. For example, testifiedNinow, workassignmentsaremade on the basis ofproduction cards which are prepared by the plantmanagerand then distributed by the leadwomen to work stationsbased upon the locations where the work described on thecards is performed. Similarly, Ninow testified that employ-ee reassignmentsare made pursuant to production require-ments established by the plant manager and when more3Although spelled other ways in the briefs,the spelling used in thisDecision conforms with the manner in which Asencia spelled it when calledto testify 410DECISIONSOF NATIONALLABOR RELATIONS BOARDthan one job remains for completion at the time that anemployee completes an assignment, the leadwoman mustask the plant managerto which job the employee should bereassigned.Ninow denied ever having told employees tocall their leadwomenif they intended to be absent or tardy,claiming that she had merely told them to call the office.While conceding that leadwomen could excuse employeesearly from work, Ninow asserted that this authority wasseverely circumscribed, exercisable only if the employeehad a doctor's appointment or would be absent for a shortperiod and, then, only if no higher management official waspresent.Ninow flatly denied that leadwomen possessed authorityto reprimand employees and described an incident where,allegedly, three employees had complained about Vargastelling them to punch out if they did not like being forced towork so hard. Ninow testified that she had immediatelytold the three employees that Vargas lacked such authority,had then spoken with Vargas about the matter and had toldthe three employees that they should report any furtherproblems. Ninow also described an incident where she hadgiven similar information to Esperanza Cruz. Finally, whileconceding that the leadwomen did have offices, Ninowtestified that very little of their working time was spentthere, estimating that Hernandez and Vargas spent 95percent of their working time during the slow seasons andall of their time during the busy seasons on the productionfloor doing the same types of work as the employees.Similarly, Ninow claimed that German spent 80 percent ofher time during the slow seasons and 20 percent of her timeduring the busy seasons performing shipping work. Accord-ing to Ninow, when working in the office, German wasoccupied handling the routing of orders and receivingdocuments.It is not disputed that the leadwomen are hourly paid,receive time and a half for overtime work, are docked forbeing tardy or absent, have no special benefits, do notattend management meetings,and enjoy the same fringebenefits, are subject to the same personnel policies, punchthe same timeclock, and wear the same type of workclothing as do the employees. On the other hand, thesematters are not determinative in appraising supervisorystatus.Section 2(11) of the Act defines a supervisor as:... any individual having authority, in the interest ofthe employer, to hire, transfer, suspend, layoff, recall,promote, discharge,assign, reward, or discipline otheremployees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.Possession of anyoneof these powers is sufficient to confersupervisorystatus.N.L.R.B. v. Edward G. Budd Manufac-turing Co.,169 F.2d 571, 576 (C.A. 6, 1948), cert. denied 335U.S. 908 (1949);Ohio Power Company v. N.LR.B.,176 F.2d385, 387 (C.A. 6, 1949), cert. denied 338 U.S. 899(1949).Notwithstanding Respondent's contentions, several factorsdictate that, at the very least, the leadwomen do exerciseindependent judgment in responsibly directing employees.First, no corroboration was provided for Ninow's testi-mony. Neither former Plant Manager Clark nor presentPlant Manager Billings was called by Respondent to testifyconcerning the day-to-day supervision of the employees.No explanation was proffered for failing to do so. More-over, while Respondent called each of the leadwomen aswitnessesand while each testified in a manner favorable toRespondent in other areas, no questions were put to themon direct examination concerning their duties and authori-ties.All questions on cross-examination which touched onthese subjects were met with objections under FederalRules of Evidence, Rule 611(b). Thus, in the area of day-to-day supervision of employees, it was as if the leadwomenhad never been called by Respondent and, again, noexplanation was advanced for pursuing this course. Theabsence of this testimony was quite significant for evenaccepting Ninow's testimony about the amount of time thatshe spent in the production area, it is clear that, with respectto the day-to-day supervision of employees, Respondenthad chosen to rely on awitness lessqualified than otherswho were at Respondent's disposal. "The nonproduction ofevidence that would naturally have been produced by anhonest and therefore fearless claimant permits the inferencethat itstenor is unfavorable to the party's cause. " 2Wigmoreon Evidence, sec. 285, p. 162 (3d ed. 1940). See alsoInternational Association of Bridge, Structural and Ornamen-tal IronWorkers (AFL-CIO), Local 600 (Bay City ErectionCompany, Inc.),134 NLRB 301, 306, fn. 11(1961).Second, as discussed more fully in section V, B,infra,Ninow was not a credible witness, displaying a tendency tomake generalized assertions favoring Respondent's inter-ests and then to avoid answering and to answer evasivelywhen interrogated regarding specific information underly-ing those generalizedassertions. In addition, were Ninow tobe credited, it would mean that the only supervisors inRespondent's facility were she and the plant manager.Considering that the peakseasons lastapproximately halfof the year, this would mean that two supervisors weresupervising almost 50 employees for a substantial portionof the time. In fact, since Ninow does not actually supervisethe employees while in the production and shipping areas, itwould mean that during the peakseasons,the plantmanager would be supervising 50 employees, a ratio whichtheBoard has held to be disproportionate.The BantaCompany,145 NLRB 1141, 1143, fn. 6 (1964). Moreover,given the extensive responsibilities and duties which bothNinow and the plant manager discharge, as describedabove, it is unlikely that they would have the time toprovide any significant degree of direct day-to-day supervi-sion to the employees during even the nonpeakseasons.Third, Ninow acknowledged that Vargas and Hernandezwere responsible for being certain that production isperformed properly. She admitted that the leadwomenwould tell employees when the work had not been per-formed properly and that the employees would be expectedto "do it over again." Moreover, Respondent conceded thaton production cards appears a blank prefaced by thepunted word "Supervisor" and that the name of theappropriate leadwoman is written on the space beside thoseblanks.However, Respondent argues that the work is notcomplex and, accordingly, that the decisions made by the COLORFLO DECORATOR PRODUCTS411leadwomen are not complicated. Yet, as the Board pointedout inDunkirkMotor Inn, Inc., d/b/a Holiday Inn ofDunkirk-Fredonia,211 NLRB 461, 462 (1974):The test of responsible direction does not depend on thecomplexity and difficulty of the . . . work or of thecorrective measures invoked.... Adoption of that testwould unrealistically rule out a finding of responsibledirection in all situations where the work involved doesnot require a high degree of skill and technical compe-tence.The proper test . . . is that [the supervisor]exercisesindependent judgment without consultation... in ascertaining the deficiencies in the . . . work,however prosaic and uncomplicated, and utilizing theauthority to order that the work be done correctly.Finally,a great dealof the General Counsel's testimonyconcerning specific events illustrating exercise of indepen-dent discretion by leadwomen went unrefuted. Thus, whileNinow testified that production cards were distributed tothe employees,Respondent did not dispute CatalinaCastillo's testimony that, when she had been hired initiallyin September 1974, the cards had been used until herleadwoman, Rebecca Vargas, returned from vacation, afterwhich use of the cards to assign work had been discontin-ued. Similarly, Respondent did not dispute the testimony ofseveral employees that, on various occasions when they hadcompleted their assigned duties, their leadwomen hadassigned them to other work, immediately upon beingadvised that they had completed their work without havingconsultedwith anyone. Significantly several of theseassignmentsresulted in the transfer of employees to an areawhere a different person served as leadwomen. For exam-ple, shipping department employee Gloria Cota had beenassigned, occasionally, by shipping department leadwomanGerman to help leadwoman Hernandez - immediatelyupon Cota's report that she had completed her work andwithout having consulted with any other person. Further,Vargas did not deny having directed Maria Martinez,Castillo, and Esperanza Cruz to call her if they intended tobe tardy or absent. Indeed, such a direction was consistentwith the nature of Respondent's operation wherein theplant opened at 7 a.m., but the offices did not open until 8a.m. Thus, if an employee wanted to call to report that he orshe would be late or absent, that report would have to bemade near the beginning of the day's work (particularlywith regard to tardiness, since a belated report, made onlyafter the office had opened, would hardly be sensible) whenonly the leadwomen were in the plant. This latter point is ofsome significance as well,forNinow did not report forwork until between 8:30 and 9 a.m. and the plant managersometimes did not report until much later. Thus, theleadwomen, each of whom had keys to the facility and wereresponsible for opening it each morning, would be thehighest officials in the plant for a significant portion eachworking day. Finally, there were no denials of Castillo'stestimony that Vargas had threatened to discharge her forsloppy work and inattention and of Lupe Quiroz' testimony4No differentiation is attached by Respondent to the terms "layoff" and"discharge."5During 1975, there had been a close relationship between Vargas andVarela, as the former had ridden the latter to and from work and had also,that Vargas had threatened to discharge her if she againfailed to put catalystin the resin.Nor was it disputed thatGerman had once told Maria Leon, Carmen Verdugo, andCota that if they had to be warned a third time for excessivetalking, all three of them would be terminated.Therefore, in view of the undisputed evidence and of thefact that Respondent has failed to present credible evidencesufficient to contradict or to explainthe matterstestified toby the GeneralCounsel'switnesses,Ifind that theleadwomen - Mary German, Rebecca Vargas, and RosalieHernandez- aresupervisorswithin the meaning ofSection 2(11) of the Act and, concomitantly, are agents ofRespondent within themeaning ofSection 2(13) of the Act.SeeAmericanBookDivision,Litton Educational Publishing,Inc.,214 NLRB 413 (1974);Screwmatic, Inc.,218 NLRB1372 (1975).V. THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged 8(a)(1) ConductTo appreciate the relationship of some of the followingstatements, allegedly violative of Section 8(a)(1) of the Act,the order of the discharges should be kept in mind:4CatalinaCastilloin late Juneor early July, CarmenVerdugo on July 25,MariaLeon and Gloria Cota onSeptember 4, and the remaining 10 employees wereterminated on December 12.Esperanza Cruz testified that on September 2, she hadbeen in the lunchroom where Vargas and Ernestina Varela,an employee,5 were together at another table. According toCruz, Vargas had told Varela "There are some crazy onesorganizingthe Union, but they don't know what they aredoing" and, then, had turned and asked what Cruz thoughtabout the Union. Cruz testified that she had replied that shedid not know anything and that Vargas had then toldVarela, "If we had known before that they were talkingabout the Union, they would have been terminated earlier."Cruz conceded that no names had been mentioned byVargas. Both Varela and Vargas denied that the latter hadmade the statements "The crazy employees are organizingthe Union" and "If the company had known they wouldhave been fired earlier." However, Vargas' denials weredirected to statements made on December 2 and neitherVarela nor Vargas denied that the latter had asked Cruzwhat she thought about the Union.Maria Leon testified that, following Cota's and herterminations on September 4, they had been returning tothe shipping department when they had encounteredVargas who laughed at them and said, "That's what you getformessing around with the union. We don't want anyunion here, and whoever signed the cards are going to belaid off." Vargas denied telling Leon on September 4 or atany othertime,"That's what youget beingfor the Union."Cota, who gave a full recitation of the events surroundingthe September 4 terminations, made no mention of such astatement by Vargas. Nor was there mention of suchcomments by Leon in her prehearing affidavit, datedoccasionally, dropped off Varela's paycheck on paydays when Varela hadbeen absent from work.The two women also sat together during theirmorning and lunch breaks. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember 26. In explanation, Leon asserted that she hadreported Vargas' comments to the Board agent, but that hehad replied, "I have everything that's important in here, soyou can go ahead and sign it."Maria Martinez testified that on September 5, while sheworked in the same area as Virginia Keaveny, Vargas hadapproachedHernandez and German, who had beenconferring near where Martinez was working, and had saidthat Cota and Leon had been laid off because they were"pushers of the Union." Keaveny, who preceded the threeleadwomen as a witness for Respondent, testified that shehad not heard such a remark by Vargas on September 5.The three leadwomen, while denying that Vargas had saidthat Cota and Leon had been laid off for supporting theUnion, admitted that they had participated in a discussionin September, during which the two terminations had beendiscussed. However, they testified that the discussion hadinvolved rumors, to the effect that Cota and Leon had beendischarged for supporting the Union, which were allegedlycirculating through the facility.While this might well haveexplained the words that Martinez had heard, the fact isthat when pressed for details of this conversation Hernan-dez and Vargas, to whom German attributed the statementswhich she had heard concerning the rumors, became quitevague. Their testimony in this respect is quite instructive foritdisplays a lack of detail which pervaded Respondent'scase, as discussed more fully in the next section. Thus,questioned about the matter, Hernandez testified as fol-lows:Q.Will you please tell me the entire conversation asbest you can recall? What was said by the individualspresent, including yourself?A. I don't remember. I can't remember that farback exactly what we were saying, you know.Q.You mean to tell me that all you can rememberis the fact that she said there was rumors?A.No, I mean we were talking and all that, I knowthat.But I mean I can't tell you - I can't rememberexactly every word we could have said.Q.Well, I'm not - as best you can remember, whatwas said by the people present during that conversa-tion?What did you say and what did Becky Vargas sayand what did Mary German say?A. I can't remember that.Regarding this conversation, Vargas testified as follows:Q.What did you tell Mary German about that?A.Well, we said probably maybe that's why it was.Q.Maybe that's why what was?A.That that's why the rumor was going around,maybe that's what it had to do.Q.What had to do? I don't understand.A.Well, there was talk around about the union, somaybe that's why.Q.Maybe what's why? I'm not trying to be diffi-cult,but I don't understand. You are referring tosomething and I don't know what you are referring to.A.Well, I am referring to that that's maybe that'swhy the rumor was going on.Q.What's why the rumor was going on?A.Well, it was all the topic after - that they werelaid off. First they were laid off for lack of work. Thenlater on they said that, the girls who were talking, saidmaybe it was due to the union. That's when we reallyfound out about the union.Q.Now, I want to know - you in your conversa-tion with Mary German when you talked about the girlsand their union activities, I want you to tell me whatwas said, okay?A.Well, I just told you.:r*ssA.Well, the only thing the three of us said thatmaybe it was because of the union.Q.All three of you said that?A.Well, that was the topic of the conversation.A. I really don't know how to say it except it's just atopic we got onto and said, "Well, maybe it is."JUDGE: Well, what led you to say that?Tim WrrNEss: Well, because all the rumors that weregoing around the plant.JUDGE:Well, but somebody apparently said some-thing in the conversation that led you to say, "Yes,maybe it was that."Tim WITNESS: Maybe I guess we were talking aboutthat.JUDGE: Do you remember who said what?Tim WITNESS: I'm not sure if it was Mary or Rosy. Ican't say really it was one of them when we got onto it.sswsQ.The only thing you remember, then, is that youtalked about some rumors, but you don't know whosaid what, is that correct?A.Right.Moreover, though she asserted that she had heard these"rumors" at various points in the plant on September 5,including in the lunchroom where she admitted that thetables are sufficiently close to hear conversations, Vargaswas unable to specify the name of even one employeewhom she had overheard making the comment that Cotaand Leon had been terminated due to the Union.Cruz testified that, approximately 4 days later, she hadbeen bending over, removing a cart from beneath aworktable at which Varela and Opheliz Gutierrez weretalking with Vargas, and she had heard Vargas saying thatshe knew there had been union meetings in the home ofCastillo and Verdugo. Varela and Vargas both denied onlythat the latter had said that she knew that Verdugo andLeonhad been having union meetings or union members intheir homes .66Although her affidavitstatesthat Vargas had been two or three tables"from where I was, and I heard her,." Cruz explained that it had been herwork station that had been two or three tables from where Vargas had beenconversing with the two employees, while she had been searching for a cart totake to that work station COLORFLO DECORATOR PRODUCTS413Lucia Valencia testified that she had been in the diningroom on approximately September 8 with Lupe Quiroz andTeresaCacho when she had heard Vargas tell fouremployees,whose names she did not recall,at the nexttable,"Maria Leon and Gloria Cota were fired because ofthe Union and because of me,because of myself."Vargasdenied having made this statement.Quiroz andCacho didnot testify to having heard Vargas make such a statement,although Valencia was unable to recall if they could haveheard Vargas'remark.The lone unlawful statement attributed to German isbased upon the testimony of Maria Leon, who claimed that,during a telephone conversation 1 or 2 weeks after hertermination,she had inquired of German about the reasonfor her discharge,tellingGerman that she had found outthat the true reason had been because of the Union.According to Leon,German had said that this was true,that Ninow had said that Cota and she had been laid offbecause they were supporting the Union, and that anybodyelse who signed cards for the Union would also be fired.This alleged conversation was also omitted from Leon'saffidavit and she again attributed to the Board agent thedecision to omit it.German conceded that she had spokenwith Leon on the telephone after September 4. But shecontended that the first conversation,occurring on Septem-ber 5,had consisted of Leon asking why she had been laidoff and of German replying that it had been occasioned bylack of work,adding that there were rumors that it had beenbecauseCota andshe were pushing for the Union. Germanfailed to explain why she had felt it necessary to raise thesubject of these rumors.The second conversation,accord-ing to German,had been confined to Leon asking forGerman's opinion of the Union to which German hadresponded that she was not favorably disposed.Luisa Asencia testified that,approximately 2 weeks afterthe September 4 terminations, she had been in the lunch-room,removingfoodfrom the refrigerator,when she hadoverheard Vargas telling Varela,Esmeralda,and threeothers, "You see,because of being involvedor ofdealingwith this about the Union,that'swhyMaria Leon andGloria Cotawere thrown out.If you also get involved withthat of the Union you also will be let out or let go."In herprehearingaffidavit,Asencia had placed this comment asoccurring in November and, confronted with this, sheexplained that as she was unable to read,the Board agenthad read the statement to her and while she had realizedthat he had written November,rather than September, shehad not said anything.More significant was the portion ofthe affidavit which recites Vargas' words:"See, because ofgoing around,or making around,or being around with thatone of the Union, you are going to be fired."Confrontedwith the omissionof any specificreferenceto Cota andLeon in the affidavit, Asencia appeared quite puzzled,inquiring"It's not written on my statement?"Interestingly,neitherVargas nor Varela specifically denied that theremark about Cota and Leon had been made by Vargas inlate September.Theymerely deniedthat Vargashad eversaid that Verdugo and Leon had beenfired because of theUnion and this denial,at least in the case of Vargas,appeared to be directed more to Valencia's description ofthe September 8 dining room incident.By contrast, bothdid deny specifically that Vargas had said that those whogot involved with the Union or had anything to do with itwould lose their jobs - which,of course, is the portion ofthe conversation which does appear in Asencia's statement.Valencia testified that in latter September Vargas hadapproached her and had asked if she had signed a unioncard.Valencia further testified that when she had pleadedlack of knowledge about the matter, Vargas had stated thatwhere the Union had become the representative of employ-ees, wages at those factories had been reduced and that thesame would happen at Respondent were the Unionsuccessful in becoming the representativeof the employees.Vargas denied only that she had stated, around the latterpart of September, that if the Union got into the plant,wageswould be lowered.Three employees - Cruz, Lupe Quiroz, and TeresaCacho - testified to an incident occurring in the lunch-room in October. Each recited that Vargas had entered, hadwarned that the employees should not organize for theUnion or "the boss" would run them off, and had then left.Though Cruzmade no mentionof the fact, both Quiroz andCacho testified that Vargas had seated herself at anothertable while there.Vargas denied having stated in Octoberthat employees who organized for the Union would be firedand denied stating that employees should not sign for theUnion because "the boss" would get rid of them. NeitherCruz nor Quiroz had included an account of this incident intheir prehearing affidavits and both claimed that they hadnot recalled the incidents at the time that those affidavitshad been taken. The same three employees testified that inNovember, as they had worked together, Vargas hadstopped and had warned Quiroz not to organize for theUnion since those who did so would be fired. Vargas deniedhaving made the statement and this incident is omittedfrom the affidavits of all three women.In the fall,St.Edwards Parish had a carnival. Leontestified that she and her two sisters,Micaela and TransitaMarquez,had attended and, while there, had encounteredVargas working at a food stand. According to Leon, Vargashad asked what Leon was doing and when the latter hadresponded that she was not working, Vargas had retorted:"That's what youget for messingaround with the Union.We don't want any union in there and whoever signs thecard [sic]are going to get fired,too."Micaela Marquez,who acknowledged that she had never seen Vargas atRespondent and had only encountered her in connectionwith parish affairs, testified that Vargas had said that Leonhad been fired because she was in the Union, concedingthat she(Micaela Marquez) had not been interested in theconversation apparently since, at the time,she was runningfor queen in the carnival. Transita Marquez testified that allthat Vargas had said was that whoever signed a union cardwas going to be fired and, like her sister,acknowledged thatshe had not encountered Vargas at Respondent's facility.Vargas admitted having worked at a food booth during thecarnival,but denied having made the statements attributed 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her by Leon and hertwo sisters, contending that she hadbeen too busy in the booth to engage in discussions.The final incident allegedly occurred on December 12,the day of the mass layoff alleged as a violation of Section8(aX3) and(1) of the Act. Quiroz and Cacho testified that,as they were leaving the lunchroom, they encounteredVargas who, from a distance of approximately 50 feet andin the presence of other employees, taunted them by sayingthat because of her (Vargas') "huevos," the two employeeswere "going out" and her wish had been granted, thatwhoever else organized or signed for the Union would alsobe fired like Quiroz and Cacho, that those who did not signfor the Union would be given a week's Christmas vacation,and that Respondent wanted no union. This was notincluded in the prehearingaffidavit of Quiroz, who testifiedthat she had not recalled it at the time that her statementhad been taken. Vargas denied having spoken to Cacho andQuiroz on December 12, denied having said,"You are goingnow. What I wanted has happened. Those who helped theUnion have to go because we don't want the Union here,"and denied saying, "Those who sign up with the Union willbe run off, and those that don't sign will get a bonus."Further examination elicited denials from Vargas that shehad ever used the word "huevos" at work, that she had seenQuiroz and Cacho outside the lunchroom and that sheknew that they were to be terminated or laid off. Yet,Ninow admitted that in 1975 Respondent had instituted anew benefit -giving a weekoff at Christmas time forwhich employees who had been employed for at least a yearwere compensated. Though she claimed that this benefithad been announced early in the year, there was nocorroboration for this assertion.A considerable portion of Respondent's brief is devotedto highlighting a series of statements made by the GeneralCounsel'switnesses, showing, for the most part, discrepan-ciesbetween the testimony and the prehearing affidavits.This, of course, does not constituteper segrounds fordiscrediting witnesses. It should be keptin mindthat theGeneral Counsel'switnesseswere not highly educatedprofessional persons.Moreover, forgetfulness and confu-sion are common traits. Thus, I am considering theomissionsfrom the affidavits, the conflicts between testi-mony and affidavits, and the various explanations fordiscrepancies only to the extent that they truly appear tohave arisen from an effort to embellish the GeneralCounsel's case.First, there are two witnesses who were most impressivewhen they testified and whom I credit without reservation,based upon their demeanor - Lucia Valencia and TeresaCacho. At no point was Valencia's testimony renderedsuspectby any objective or subjective criteria. Thoughthere were occasions where the questioning confused herand while she displayed the normal tenseness of persons notexperienced in testifying, she answered the questions put toher in a forthright manner and seemingly made every effortto be precise in her responses to questions. Consequently, Ifind, consistent with Valencia's testimony, that on approxi-mately September 8, Vargas did tell four employees "MariaLeon and Gloria Cota were fired because of the Union andbecauseof me, because of myself," and that in lateSeptember Vargas had asked if Valencia had signed a cardfor the Union and did threaten that wages would bereduced if the Union succeeded in becoming the represent'tative of Respondent's employees. As will be discussed atgreater lengthbelow, I do not credit Vargas and,conse-quently,do not credit her denials to thesestatements.Therefore, I find that by this conduct Respondent threat-ened to discharge employees who supported the Union,interrogated employees concerning their union activities,and threatened wage reductions should the Union becomethe employees'bargainingrepresentative.While Cacho's affidavit omitted mention of Vargas'November warning to Quiroz, her explanation that she didnot recall why she had failed to mention the statementwhen interviewedseemed a sincereacceptance of fault forthe omission - in contrastto Leon's effort to place theblame on theinvestigator.Cacho's attitude in this respectwas consistentwith her overall demeanor, which wasunaffected and virtually childlike in its sincerity. I fullycredit her and, this being the case, do not consider itmaterial to review in detail Cruz' and Quiroz' explanationsas to why they had failed to include in their affidavitsdescriptions of theincidentsin October and November, aswell as Quiroz' effort to explain why she had not earlier toldthe Board about the December 12 comments of Vargas - aportion of Cacho's testimony that was particularly convinc-ing.Therefore,consistentwithmy finding regardingCacho's credibility, I find that in October Vargas did warnthat if the employees organized for the Union the "boss"would run them out; in November Vargas did wain Quirozthat those who organized for the Union would be terminat-ed; and on December 12 Vargas did express extremesatisfaction over the terminations of Quiroz and Cacho, didwarn that whoeverelse organizedor signed cards for theUnion would be similarly fired, and did promise a week'spaid vacation to those who refrained from supporting theUnion. The latter is, of course, consistent with what didsubsequently happen, when the employees were given anadditional week's paid vacation (at least, those employedfor a year or more) for the first time in Respondent'shistory. Consequently, I fmd that Respondent did threatento discharge employees who supported the Union, and didpromise benefits to employees to encourage them to foregotheir support of the Union.Second, Hernandez' and Vargas' efforts to explain theirconversation of September 5 was totally unpersuasive. Notonly were they unable to describe the words that they hadexchanged, beyond the generalized mention of rumors thatCota and Leon had been discharged for supporting theUnion, but Vargas was totally unable to recall evena singlesource of this asserted rumor. In fact, so confused did shebecome in her effort to construct a plausible recitation thatwould satisfy the questions being put to her, that Vargas, ineffect, admitted having said exactly what Maria Martinezhad testified having overheard her say - that Cota andLeon had been discharged because they were supportingthe Union. I credit Maria Martinez' testimony to this effect.Third, two facets of Maria Leon's testimony wererendered unbelievable by her explanation of why they hadbeen omitted from her affidavit: her account of Vargas'purported statement to Cota and her on September 4 andher recitation of the telephone conversation with German COLORFLO DECORATOR PRODUCTS415following thoseterminations.Both of these matters per-tained directly to Respondent's motive for effecting theterminations.Surely their significance would have beenevident to any employee who had been terminated and whowas charging the employer with an unfair labor practicebecause of that termination. Moreover, even the mostnovice Board agent would appreciate their significance.Consequently, her explanation for theiromissionfrom heraffidavit- that the Board agent had, in effect, said thatthey were not important - is quite clearly at odds with therealitiesof the situation. It is also of great significance thatCota, who fully described the events of September 4, madeno mentionof any statement such as Leon attributes toVargas. True, German did admit having mentioned theUnion during her first telephone conversation with Leonfollowing the discharge. Yet, German did not appear tohave been making an effort, as was Vargas, to intimidatethe employees and to make sure that they appreciated theunlawfulconsequencesresulting from their efforts to obtainrepresentation. I do not credit Leon's testimony regardingthe September 4 comments of Vargas nor concerning thepurported telephonecommentsmade by German.This, however, does not end the matter, for there is alsoLeon's testimony concerning Vargas' carnival statement.The fact thata witness's testimony is not credible in somerespects does not render it not credible in all respects. SeeBloom/Art Textiles, Inc.,225 NLRB 766 (1976). Leon'stestimony concerning Vargas' carnival statement is corrob-orated when the testimony of her twosistersis put together- withMicaelaMarquez corroborating the part aboutLeon being discharged "for messing around with theUnion" and with Transita Marquez corroborating the partabout others suffering a similar fate if they also supportedtheUnion. The fact that neither sister overheard all ofVargas' remarks does not impair their credibility. To thecontrary,itenhancesit,for if they were fabricating theirtestimony in league with their sister, it is unlikely that theywould each omit portions of Vargas' statement. Both wereyoung and Micaela Marquez admitted that she had notbeen fully attentive. That Vargas may have been very busydoes not militate against a fording that she made such astatement.After all, it was a brief exchange, hardlyrequiring any significant departure from the task in whichVargaswasengaging.Moreover, theMarquezsisters'identification of Vargas is not impaired by their failure tohave seen her at Respondent's. Respondent has producedno evidence that would support the likelihood of a secondparishionernamedRebecca Vargas. I credit the threesisters and find that, at the carnival, Vargas did say thatLeon had been fired for "messing around with the Union"and that she did threaten that other employees who did sowould also be fired.One could only sympathize with the plight of LuisaAsencia.Unable to read and obviously too timid tochallengean agent of the Federal government, she had notchallenged the Boardagent's inaccurate transcription of thedate of the lunchroomcommentswhich she overheardVargas make in late September. Her shocked and uncom-prehending reaction to the discovery that her full accountof those comments had not been transcribed in the affidavitcould only have been genuine. She simply did not appear tobe sufficiently devious to have been dissembling. I credither testimony that, approximately 2 weeks after theSeptember 4 terminations, Vargas did say that Leon andCota had been discharged because of their involvementwith the Union and that others would be discharged if theyengaged in such activity.Finally, there is the testimony of Esperanza Cruz. Aconsiderable segment of the events which she describedwhen she testified had been omitted from her prehearingaffidavits- one taken on September 26 and a second takenon January 12, 1976, each by a differentBoard agent.Respondent argues, quite ably, that these omissions areevidence of Cruz' attempts to embellish the GeneralCounsel's case. Without belaboring the matter, the simplefact is that I have already found, based upon Cacho'stestimony, that the October lunchroom comments and theNovember warning to Quiroz by Vargas both did occur.Both incidents which Cruz described as occurring inSeptember - the one in the lunchroom on the 2nd whereVargas was with Varela and the one at the workbenchapproximately 4 days after Leon and Cota had beenterminated- were included in Cruz' initial affidavit.Consequently, Respondent's argument concerning Cruz'credibility is inapplicable to these matters, particularly asthe first affidavit was taken prior to the time that the ActingRegionalDirector dismissed the initial charge againstRespondent, which Respondent, in essence, argues was theevent which led the General Counsel's witnesses to embell-ish their testimony in an effort to make a case againstRespondent. True, Cruz' affidavit could be interpreted insuch a manner that it appeared to show Cruz standing in aposition other than she testified she had been in at the timeof the second conversation. But, this is entirely tooambiguous a factor to discredit her entire testimony. I havealready found that Vargas was not a credible witness.Similarly,Varela,apparently influenced by her closerelationship with Vargas, was not an impressive witness. Ifind that Cruz did overhear Vargas on September 2 sayingthat "crazy" employees were organizing a union, that shedid question Cruz concerning the latter's opinion, and thatshe did say that the employees would have been terminatedearlier had Respondent learned sooner of their activities. Ialso find that, following Leon's and Cota's terminations,Vargas did say that she knew that union meetings had beenoccurring in Castillo and Verdugo's home. Accordingly,Respondent did give employees the impression that it wasengaging in surveillance of their union activities, didinterrogate employees regarding those activities, and didthreaten termination as a reprisal for engaging in suchactivities.B.The TerminationsRespondent contends that the 14 alleged discriminateeswere terminated as part of an overall pattern of termina-tions occasioned by the seasonal nature of its operationsand by the fact that its projected business had exceeded itsactual volume of business. It points to the fact that betweenApril and the end of the year, 30 employees, in addition tothe alleged discriminatees, were terminated, 21 others quitand 3 were granted leave. While not disputing these facts,the General Counsel argues, in effect, that the selection of 416DECISIONSOF NATIONALLABOR RELATIONS BOARDthe 14 alleged discriminatees and the timing of theirterminations was such that Respondent took advantage ofitsgeneral economic situation to eliminate the Union'ssupporters and those which it suspected of supporting theUnion.Catalina Castillo had been hired originally by Respon-dent in 1968 and she testified that her last day of work hadbeen June 28, though her timecard disclosed that it hadactually been June 26. She had signed an authorization cardfor the Union on June 1 and, thereafter, distributed cards atwork and encouraged other employees to support theUnion until June 5 when, discouraged with the lack ofenthusiasm shownby theemployees,she ceased heractivities on its behalf.She acknowledged that her activitieshad been conducted in "private so the Company wouldn'tknow and wouldn't suspect that I was involved in unionmeetings in the Union." She testified that, due to a familyillness, she had gone to the office on Monday, June 30, tospeak with Ninow about obtaining time off, but that whenshe arrived, receptionist Jerry Hughes had said that Ninowwas in a meeting. Through the open door to Ninow's office,Castillo had observed Ninow conferring with Clark andMendell. According to Castillo, Ninow had looked out atHughes and her, but had continued the meeting with theresult that Castillo, impatient to depart due to the nature ofher need to be absent,had asked Hughes to requestpermission for a leave of absence from Ninow. At thispoint, testified Castillo, Ninow again looked out the doorand, after turning to look at Ninow, Hughes said thatCastillo had permission and that she (Hughes) would tellNinow. This was the first time that Castillo had everdirected such a request to Hughes.Upon returning on July 7, Castillo was advised that shehad been terminated for being absent without permission.Hughes did not testify nor was the failure to call her as awitness explained,although Respondent conceded that itknew that she was in St. Louis.Ninow denied having seenCastillo on the last day of June and asserted that Hugheshad no authority to grant leaves of absence. According toNinow, the backlog of orders on June 27 dictated thereduction of the employment complement in the pouringdepartment and she had selected Castillo because the latterhad not reported for worksinceJune 27 and Respondentdid not know where she had gone.Packing department employee Carmen Verdugo testifiedthat she had signed a card for the Union on June 2 and,thereafter, had distributed literature and cards to a coupleof employees, had attended seven union meetings, and hadtalked to approximately seven other employees on behalf ofthe Union. However, she admitted that she had conductedthis activity in secret to avoid discovery by Respondent. OnJuly 27, she testified, Ninow had said that she was to be laidoff "for a couple of weeks." However, she was neverrecalled. In fact, Verdugo was one of two employeesterminated that day and Ninow testified that these layoffshad been necessitated by a lack of orders with the resultthat she and the plant manager made the determination tolay off two employees. The selection of Verdugo, testifiedNinow, was the result of her complaints about lifting boxesand having to pack too quickly, which she began to makeupon her return from a week's sick leave in late May orearly June. Recalled as a rebuttal witness, Verdugo deniedever complaining to Ninow about lifting boxes and testifiedthat she had been absent in the spring for only a day and ahalf due to a twisted ankle. However, Respondent pro-duced a slip from the Corona Medical Group, dated May27,which bore Verdugo's nameand the inscription: "Theabove named person may return to work 2nd June '75."Gloria Cota and Maria Leon were two of five employeeslaid off on September 4. Both had been working in thepacking department at the time of their terminations andNinow acknowledged that they had been the only two full-time employees in that department on September 4. Bothhad signed authorization cards for the Union on August 28and, thereafter, both had attended meetings and hadspoken with other employees in an effort to encourage themto support the Union. Both were told that they were beinglaid off for lack of work. Ninow testified that completion ofthe packing of a large order had left Respondent with veryfew future orders. Thus, she testified, that she and the plantmanager had determined that two packing departmentemployees and three pouring department employees couldbe terminated. Cotawas selected,according to Ninow,because of her allergy to resin,discussed in greater detailbelow, and Leon was selected because her limited experi-ence in packing did not permit the degree of flexibility inworking in other departments which Respondent desired.On December 12, 10 employees were terminated. Marga-retSierraand Norma Osterhout had been rehired inNovember by Respondent with the understanding thattheir employment would be short-term in duration. Neitherof them engaged in any union activity prior to theirDecember terminations.There is, moreover,no evidence ofany union activity by Patricia Anaya or EvangelinaGonzales, two others terminated that day. The six othersterminated on December 12 - Connie Alvarado, Esperan-za Cruz, Lupe Quiroz, Teresa Cacho, Lucia Valencia andLuisa Asencia - had signed cards authorizing the Union torepresent them and on October 1, Respondent had beennotified by the Union that Cruz had been chosen to act asshop representative. Ninow testified that by December 12allChristmas orders had been shipped with the result that alayoff was dictated by the absence of orders to pack. Shetestified further that Sierra and Osterhout had been selecteddue to the short-term nature of their employment, Gonzalezhad been selected on the basis of the money which she costRespondent when she had twice failed to flush gunsproperly for the automatic pouring equipment, and Anayahad been chosen since she was scheduled to leave shortlydue to being pregnant. Cruz, Quiroz, Valencia, and Cachohad been chosen, according to Ninow, because they hadbeen working on the frame conveyor and no more frameswere needed due to the large number which were ininventory.Ninow testified that the reduced number oforders had left it necessary to retain only one employee inthe grinding area and as Asencia had been encounteringproblems lifting baskets with finished parts due to apossible hernia and since Alvarado had twice been warnedfor failing to wear safetyglasses,they were the two grindingarea employees chosen for layoff.Although Respondent's defense appears quite reason-able, a number of factors undermine its validity. First, it COLORFLO DECORATOR PRODUCTSwas unsupported by documentary evidence. Ninow testi-fied that, in making determinations of when employeesshould be terminated, she looked primarily to the cardexrecords showing the backlog of orders and the inventoryrecords showing the merchandise which was in inventory.Yet, neither these records nor a summary of these recordswas produced at the hearing - even though Respondentdid produce a series of other documents to support itsdefense, including a list of employees who quit and wereterminatedfrom April through February 29, 1976, a list ofemployees hired and rehired between June 15 and April 30,1976, a summary of profit-and-loss figures for the fiscalyears ending March 31, 1974, 1975, and 1976, and a listshowing gross sales for each month from April 1974through February 1976. No explanation was afforded forfailing to produce at least a summary of the cardex andinventory records which, of course, were items that wereobviously central to Respondent's entire defense. Havingfailed to do so, it is fairly inferrable that they would notsupport Respondent's defense.Borg-Warner Controls, Borg-Warner Corporation,128NLRB 1035, 1044-45 (1960);MissouriTransit Companyand itsPresident, P. W. Fletcher,116 NLRB 587,600-601 (1956), enfd. 250 F.2d 261 (C.A. 8,1957).Second, though Ninow continually brandished lack ofsufficientbusiness as a shield to defend the need toterminate the alleged discriminatees,she was unable toprovide any specific testimony to support the validity ofthat defense. Illustrative of this fact was her testimony,reminiscent of that of Hernandez and Vargas quotedpreviously, concerning the situation at the time that Castillowas chosen for termination:A.We had a need to cut back, as I have told youpreviously, and since Cathy had not shown up, wedecided that we would lay Cathy off.Q.What was the need? Why did you have to cutback on this employee, or an employee?A.We did not have enough business.Q.What doesthat mean?A.Just what I have told you before. We were notreceiving enough orders to keep all of the people on thatwe had.Q.Well, what'senoughorders?A.That's difficult to say exactly, but we can tellwhen the orders come in the dollar amount involvedwith the order and the ship date as to how muchbusinesswe have.Q.Well, you must have made that decision, and inorder to make that decision you would have had toconsult with the orders.A.Yes, we would haveseen them.Q.Youmusthave looked at them?A.Yes. Not at each individual order, no. I wouldlook at the backlog.Q.Well, how was the backlog?A. It was apparently very low. We had beenworking very little.Q.What do you mean by apparently? Didn't yousee it?A.Yes,I am sureImust have.Q.And what were the figures?A. I do not recall.Q.What did you look at?A.The backlog.****417Q.And was ita single documentyou could look atand see whatthe backlogwas like?A.Yes.Q.And do you have thatdocument?***A.Yes.Q.A.Q.A.Where is it?In my office.And what would it show?A dollar amount.*Q. If you compared it to the week before would itbe a greater or lesser amount?A. I have no way of knowing.Q.Didn't you consider that?A.At the time I did, yes.Q.But you don't remember what it was?A.No, I don't.Ninow testified to similar effect when interrogated concern-ing the backlog at the time that Verdugo had beenterminated on July 25 and at the time that Cota and Leonhad been terminated on September 4. In other words,examinationof Ninowconcerningthe specific informationwhich underlay her general assertion of lack of businesswas precluded not only by the absence of the records - itwas also precluded by her constant retreat to lack ofmemory.Third, the plant manager was, according to Ninow,involved in the decisions that led to the selections of thealleged discriminatees for termination. Yet, as noted above,Clark was never called and the failure to call her as awitness was never explained. This is yet a further basis forconcluding that Respondent's defense lacks validity. Asimilar conclusion is warranted by Respondent's failure tocallHughes to rebut Castillo's testimony concerning theevents which took place in the office on the day thatCastillo sought a leave of absence.Fourth, a series of discrepancies arose in Ninow'stestimony concerning the circumstances of the selection ofthe particular employees who were terminated. Thus, whileNinow claimed that Cota's allergy to resin had been thereason forselectingher for termination, it is undisputedthat due to that very allergy Cota had been transferred tothe shipping department where she had then workedcontinuously without apparent ill effect. Leon, according toNinow, had been selected for termination because shelacked experience in other departments. Yet, Leon hadoriginally worked in production areas after being hired byRespondent on January 18, 1973. Moreover, a basicelement of Respondent's defense is that it has a policy of 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot seeking out former employees for rehire,in part,because its production work is so simple to learn. Thisbeing true,one wonders why Leon had to be terminatedrather than retrained.German admitted that on the dayafter the two terminations she had spent 2 additional hoursworking at shipping duties.Maria Martinez and Keaveny,both of whom had been working in shipping part time priorto September 4, spent 60 percent of their working time inthat department thereafter and the following week sawLinda Castaneda added to the part-time complement in theshipping department,with 60 percent of her time spentthere.Simple mathematics dictates that if three employeeseach spend 60 percent of their time working in a given area,that adds up to a total of almost 5 full days for twoemployees(60 percent,of course,translating into 3 days perweek).Yet, the matter did not end here,for within 5 to 10days following Cota and Leon's terminations April Carsonwas also assigned to the shipping department on a part-timebasis.It is not surprising that these assignments had to bemade,for bySeptember,Respondent's business has begunto pick up,according to Ninow's testimony regarding theseasons when Respondent is busy,and it is obvious thatshipping work would have had to be performed to meetcustomers'orders.Ninow's testimony also disclosed conflicts in the area ofthe employees selected for termination in December. Whileit is true that Alvarado had twice been warned about failingto wear safety glasses, the second warning had occurred inOctober and there is no evidence that she ever again failedto wear the glasses.Thus, the matter was somewhat stale.Moreover,Ninow admitted that not until approximately 6weeks prior to December 12 had Cruz,Quiroz, Valencia,and Cacho been transferred from the large conveyor toframing work and that the large inventory of frames hadbeen accumulating for 6 weeks to 2 months prior toDecember 12.Unexplained was the need to transfer somany employees to this work in circumstances where theinventory had obviously been building and, further unex-plained was why the four employees had simply not beentransferred back to the large conveyor.The latter is a moresignificant question than might appear at first blush, forRespondent intended to close downfor 2weeks over theChristmas-New Year's holiday period.When it reopenedafter the first of the year,its second big season would beabout to begin as Valentine'sDay was little more than 6weeks in the future.Assuming it intended to have itsproducts on the market sufficiently in advance of thatholiday to give customers a chance to purchase them, thiswould mean that production would commence shortly afterJanuary 5, 1976, when the employees returned from leave.This is precisely what did happen - only ratherthanuse itsown employees to meet production demands, Respondentrelied on Tempo employees.Although Ninow contendedthat the Tempo employees had been but a part-time affair,and that the number of such employees had varied fromday to day, no records were produced to support thisassertion,though Ninow freely admitted having them inRespondent's possession.In sum, Respondent's defense consists of but a series ofgeneralizations regarding the purported status of its busi-ness at the time of the terminations of the allegeddiscriminatees.No documentation was provided to supportthese generalizations.Ninow resisted efforts to ascertain thespecific conditions which prevailed at the time that theseemployees were terminated.To the extent that she didtestifyabout specific matters, muchof thattestimony wasinconsistent with objective considerations.Plant ManagerClark,who assertedly participated in the decisions regard-ing the selection of employees for termination,was neverproduced as a witness and no explanation was advanced forfailing to call her.Ifind that Ninow was not a crediblewitness and that Respondent's defense is not credible. Thisbeing the case,it is proper to infer that Respondent'smotive for terminating the alleged discriminatees wasimproper so long as "surrounding facts tend to reinforcethat inference."Shattuck Denn MiningCorporation (IronKing Branch) v. N.L.RB.,362 F.2d 466,470 (C.A. 9, 1966).All ofthe employees terminated,save Sierra, Osterhout,Gonzales, andAnaya,had been activeon behalf of theUnion,albeit some of them had not been active to a greatextent. In the case of Cota andLeon,Respondent's pleas oflackofknowledge are refuted by Vargas' numerousstatements to employees,statements which clearly demon-strated that their terminations had been because of theirsupport forthe Union.AlthoughRespondent contends thatthe leadwomen were not involved in the selection ofemployees for termination and that the leadwomen wouldhave no basis for knowing what factors had led to thisselection,this contention is based upon the testimony ofNinow, whom I havefoundnot credible,and appears to beat odds with the fact that it is the leadwomen who, as foundabove, supervisethe day-to-dayworkof theemployees,therebybeing the logical persons to participate in decisionsinvolving the selection of employees from their departmentsfor termination.In any event, the selectionof shippingdepartmentemployees for terminationis contrary to the objective factthat they wereterminated during one of Respondent's twobusy seasons and, further, to the fact that following theirterminations,Respondent then assigned employees to workpart-time in the shipping department,with thetotal suchtime,based upon Ninow's own estimate,being such that itwas equal to the total whichCota and Leonhad worked inthat department.Moreover,it is clear that the reasonsadvancedby Ninowfor selecting these two employees fortermination were pretextual,since Cota had been trans-ferred to the shipping departmentto avoidthe adverseeffectswhich resin had upon her and she worked therewithoutapparent ill effect.Similarly,contrary toNinow'sassertions concerning Leon's limited experience,the latterhad started working for Respondent as a productionemployee and,in any event,Ninow,herself, admitted thatthe productionworkisnot complicated and is easilylearned.Thus,the explanations advanced for selectingthese two employeesfor layoffdo not withstandscrutiny.Rather,what appears to have happened is that Respondentchose to avail itself to alayoff of employeesas a means ofdisposingof twounion supporters.Therefore, I find thatRespondent was motivatedby unlawfulconsiderations inselectingGloria Cotaand Maria Leon for termination onSeptember 4. COLORFLO DECORATOR PRODUCTS419The terminations of December 10 appear to have been amixed situation. Respondent's Christmasseasonhad con-cluded and, as shown by the fact that it laid off employeesin late November 1974 and by the further fact that Sierraand Osterhout had been advised when rehired that theiremployment would be for short periods, a layoff did appearto have been warranted by the nature of Respondent'sbusiness.Accordingly, the pertinent question in regard tothese terminations involves the selection of the employeeswho were terminated. As noted above, Sierra and Oster -hout hadengaged in no activities on behalf oftheUnion and,further, there is no evidence which would support a findingthatRespondent had believed that they had engaged insuch activity. The same is true of Gonzales and Anaya.Moreover, the terminations of Sierra and Osterhout isconsistent with the short-term nature of their reemploymentand no evidence was presented to refute Ninow's explana-tion that Anaya was scheduled to leave shortly due topregnancy and that Gonzales had twice cost Respondentmoney through mistakes in her work. In these circumstanc-es, I find that the evidence does not support a conclusionthat the selection of these four employees was motivated byunlawful considerations.A quite different result prevails with regard to thetermination of the other six employees on December 10.Notwithstandingthe seasonalnature of Respondent'sbusiness, the fact is that the 2-week closure of Respondent'sbusinesswas imminent and following the first of the yearRespondent would be confronting the second of its busyseasons: the Valentine's Day-Easter-Mother's Day season.In these circumstances, and in the absence of any corrobo-ration for Ninow's assertions of a need to layoff 10employees in December, there is considerable basis fordoubting the need to terminate this many employees.Moreover,assumingthat there was a need to terminate 10employees, the selection of Cruz, Quiroz, Valencia, Cacho,Alvarado, and Asencia is not as clear a matter as Respon-dent seeks to portray. Cruz was a known supporter of theUnion; the October letter made that abundantly clear toRespondent. It is obvious from the facts of the variousconversationswhich occurred in this matter that sheassociatedquite regularly with Quiroz, Valencia, andCacho. Thus, there was a basis for Respondent to suspectthat these three employees, like Cruz, would be supportersof the Union. In fact, these three workers, and Alvaradoand Asencia as well, had all signed cards for the Union andhad attendedmeetingsconducted on its behalf. This, ofcourse, places all six employees in the category of employ-eeswhom Vargas had warned that Respondent wouldterminate.Moreover, the defense advanced for selectingthese employees was not without its infirmities - theselection of Alvarado was based upon warnings almost 2months old and the four framing area employees had beenreassigned to that department, without explanation, at atime when the inventory of frames was already accumulat-ing and were terminated, rather than reassigned to theirformer duties,without explanation for the failure to7 It is manifest thatCastillowas incorrectabout the date of the last day onwhich she had worked. However, this appears to have been occasioned byCastillo's confusion about dates,less thanan effort to fabricate evidence, asbest illustratedby her testimony that she had gone to the office on June 31,retransfer them. In view of the activities of these employees,the untrustworthiness of Respondent's defense and its clearanimus toward the Union's supporters, I fmd that Respon-dent took advantage of the seasonal nature of its operationsto rid itself of employees who it, at the very least, suspectedof supporting the Union.LikeCota,Leon,Alvarado,Asencia,Cruz,Quiroz,Valencia, and Cacho, Carmen Verdugo had signed a cardfor the Union, and had distributed its literature, hadattendedmeetings on itsbehalf, and had encouraged otheremployees to support the Union. Although she had madeevery efforttomaintainthe secrecy of her activities, theyhad come to Respondent's attention, possibly in a some-what erroneous form, as Vargas had said that she hadbecome aware that union meetings were being conducted inCastillo and Verdugo's home. Her termination occurred atthe end of July, immediately prior to commencement ofRespondent's Christmasseason,which Ninow placed asbeginning in August. No explanation was advanced toexplain the timing of this termination. While it appears thatVerdugo had been absent in the spring for a week, asNinow testified, the cause of the absence is disputed and, inany event, neither records nor the plant manager wasproduced to corroborate Ninow's contention that she andClark had determined that Verdugo had to be terminatedbecause of the status of Respondent's business at the end ofJuly.Therefore, I fmd that Respondent did terminateCarmen Verdugo because of the information it hadreceived that Verdugo was sponsoring a campaign onbehalf of the Union.Lastly,Catalina Castillo had been one of the Union'searly supporters. While she, like Verdugo, had attempted tokeep secret her activity, Vargas' September statementdemonstrates that she had been linked with Verdugo as anadvocate of the Union. That Respondent would possess thisknowledge is not surprising since her termination occurredduring the off-season when less than 20 employees wouldhave been employed under Ninow's estimate. Her recita-tion of theemergencynature of her need for time off and ofher experience in the office where she spoke with Hugheswas not controverted, as Hughes was not called as a witnessto corroborate Ninow's denial of having seen Castillo thatday .7 Nor was any explanation advanced for having failedto call Hughes as a witness to this crucial conversation,though it is clear that Respondent was aware of Hughes'whereabouts.Moreover, as set forth above, Ninow'stestimony concerning the business need which assertedlyoccasioned Castillo's termination was hardly a model ofspecificity and forthrightness. Neither records nor the plantmanager was produced to corroborate either the need for atermination at the time or the basis upon which Castillo hadassertedly been selected.Moreover, Ninow's assertion ofthe selection of an employee for layoff, solely because of asingle day's unexplained absence, hardly comports with thecarefully enumerated criteria for terminations which sheclaimed were used. In these circumstances, I find thatRespondent has simply chosen to attempt to link Castillo'swhich,of course,is a nonexistent date and one which,in any event, wouldnot have aided the General Counsel's contention that an order remedyingher discharge was not barred by Sec. 1l0(b) of the Act 420DECISIONSOF NATIONALLABOR RELATIONS BOARDtermination with that of another employee,occurring onJune 27, in an effort to cloak its true motive of terminatingCastillo to discourageactivity onbehalf of the Unionbefore it had a chance to flower into a full organizationalcampaign.It should be noted that Respondent contends that thedecision to terminate Castillo occurred on June 27, outsidethe 6-month limitation period for remedying a violationunder Section 10(b) of the Act.However,the only evidencesupporting this assertion is the testimonyof Ninow,which,as found above,isnot credible.No documentation wasprovided to support this contention.Neither was PlantManagerClarkcalled to support the date of this action. Sofar as the record discloses,therefore,the discharge did notbecome effective untilJuly 7,when Castillo was firstnotified of her termination.As the charge alleging hertermination was filedon January 2,1976,and as July 7 fallswithin the 6-month period preceding that charge,I find thatSection 10(b) does not serve to bar a finding that thattermination was unlawful.SeeButchersUnion Local 115affiliatedwith the Amalgamated Meat Cutters and ButcherWorkmenof North America, AFL-CIO (ErnestS.Cerelli),209 NLRB 806, fn. 1, 811, fn. 17 (1974).C.TheReinstatementof the EmployeesRespondent alleges that a number of these employeeshave been reinstated.The onlyone, however, whosereemployment was litigated was Cota.She was rehired onMarch 22,but was assigned to work in an area where shewas subjected to resin,towhich she was allergic. Shecontacted a doctor and his note concerning her allergy ledRespondent to transferCotato another production area.When this proved to be no solution to the problem, as Cotawas still exposed to resin fumes,Respondent terminated heronce more.Ninow admitted that Respondent had beenawareof Cota'sallergy to resin,that it had originallytransferred her to the shipping department to remove herfrom the source of her allergy, and that she had worked inthatdepartmentwithout apparent ill effect until hertermination on September 4. In these circumstances, I findthat while Respondent may have reemployedCotain 1976,itdid not reinstate her. SeeHydro-Dredge Accessory Co.,215 NLRB138 (1974);Kansas Refined HeliumCompany,Divisionof AngleIndustries,Inc.,215 NLRB 443 (1974).Moreover,in light of what took place with respect to Cotaand in the absenceof anyevidence concerning the positionsin which other employees,who were terminated unlawfullyand then returned to employment with Respondent, wereplaced and concerning the circumstances under which theywere reemployed to Respondent,I shall make no findingconcerning the effect of their reemployment.Rather, that isa matter best left to the compliance phase of this proceed-ing.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurring inconnectionwithRespondent'soperations described insection I, above,have a close,intimate, and substantialrelationship to trade,traffic,and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.ColorfloDecorator Products,Inc., isan employerwithinthe meaning of Section2(2) of the Act,engaged incommerce and in a business affecting commerce within themeaningof Section 2(6) and (7) of the Act.2.District 65, Distributive Workers ofAmerica (Inde-pendent)isa labor organization within the meaning ofSection 2(5) of the Act.3.By threatening employees with discharge, wagereductions,and other reprisals;by giving employees theimpression that Respondent was engaging in surveillance oftheir unionactivities;by interrogating employees concern-ing their union membership,activitiesand sympathies andthe union membership,activities and sympathies of theirfellow employees;and, by promising benefits to employeesin order to encourage them to forego theirsupport of theUnion, I find thatRespondent has violated Section 8(axl)of the Act.4.By dischargingCatalina Castillo on July 7, 1975, bydischargingCarmen Verdugo on July 25, 1975, by discharg-ing Maria Leonand Gloria Cotaon September4, 1975, andby dischargingConnie Alvarado, Luisa Asencia,TeresaCacho,EsperanzaCruz, Lupe Quiroz, and Lucia Valenciaon December 10 becausetheyengaged in unionor otherprotectedconcertedactivitiesfor the purposesof collectivebargaining or other mutualaid orprotection,I find thatRespondent has discriminated in regard to hire or tenure ofemployment or any termor conditionof employment todiscourage membership in a labor organization in violationof Section8(aX3) and (1) of the Act.5.The evidence is notsufficientto establish thatRespondentunlawfullyterminatedPatriciaAnaya,EvangelinaGonzales,NormaOsterhout,and MargaretSierra and is not sufficient to establish thatMary Germanengaged inany activityin violationof Section 8(axl) of theAct.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action to effectuate th,. policies of the Act.To the extent that it has not already done so, Respondentwill be required to offer Catalina Castillo, Carmen Verdu-go,Maria Leon,Gloria Cota, Connie Alvarado, LuisaAsencia,Teresa Cacho, Esperanza Cruz, Lupe Quiroz, andLucia Valencia reinstatement to their former positions or, ifthose positions no longer exist, to a substantially equivalentposition, without prejudice to their seniority or other rightsand privileges, dismissing, if necessary,anyone who mayhave been hired to perform the work which they had beenperforminprior to the times that they were terminated.Additionally, Respondent will be ordered to make theseemployees whole for any loss of earnings they may havesuffered by reason of their unlawful terminations, withbackpay to be computed on a quarterlybasis,making COLORFLO DECORATOR PRODUCTS421deductions for interim earnings, and with interest to be paidat the rate of 6 percent per annum.F.W.WoolworthCompany,90 NLRB 289 (1950);Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), enforcement denied on differentgrounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER8The Respondent, Colorflo Decorator Products, Inc.,Riverside,California, its officers, agents, sucessors, andassigns, shall:1.Cease and desist from:(a) Threatening employees with discharge, wage reduc-tions, and other reprisals in order to discourage them fromjoining or assisting the Union, giving employees theimpression that Respondent is engaging in surveillance oftheir union activities,interrogating employees concerningtheir union membership, activities, sympathies, and theunionmembership, activities, and sympathies of theirfellow employees, and promising benefits to employees inorder to encourage them to forego their support of theUnion.(b)Discharging or otherwise discriminating againstemployees with regard to hire or tenure of employment orany term or condition of employment for engaging inactivities on behalf of a labor organization or for engagingin activity protected by Section 7 of the Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) To the extent that it has not already done so, offerCatalina Castillo, Carmen Verdugo, Maria Leon, GloriaCota,Connie Alvarado, Luisa Asencia, Teresa Cacho,Esperanza Cruz, Lupe Quiroz, and Lucia Valencia immedi-ate and full reinstatement to their former positions ofemployment,dismissing,if necessary, anyone who mayhave been hired to perform the work that they had beenperforming prior to the dates on which they were terminat-ed, or, if their former positions do not exist, to a substantial-ly equivalent position, without prejudice to their seniorityor other rights and privileges, and make them whole for anyloss of pay they may have suffered as a result of thediscrimination, in the manner set forth above in the sectionentitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights set forthin "The Remedy" section of this Decision.(c) Post at its Riverside, California, facility, copies of theattached notice marked "Appendix." 9 Copies of the notice,on forms provided by theRegionalDirector for Region 21,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced or coveredby any othermaterial.(d)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges violationsconcerning the discharges of Patricia Anaya, EvangelinaGonzales,Norma Osterhout, and Margaret Sierra, andinsofar as it alleges Violations of theAct by virtue ofstatements by Mary German.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived forall purposes.8 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TIMNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct, as amended,gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collectivebargaining orother mutual aid or protectionTo refrain from any or all such activities,except that the employees' bargaining representa-tive and employer have a collective-bargainingagreement which imposes a lawful requirementthat employees become union members.WE WILL NOT threaten you with discharge, wagereductions, or other reprisals in order to discourage youfrom joiningor assistinga labor organization.WE WILL NOT give you theimpressionthat we areengaging in surveillance of your activities on behalf of alabor organization.WE WILL NOT interrogate you regarding your mem-bership, activities, and sympathies in a labor organiza-tion nor regarding the membership, activities, andsympathies of your fellow employees.WE WILL NOT promise you benefits in order toencourage you to forego your support of labor organiza-tions.WE WILL NOT discharge or otherwise discriminateagainst you for engaging in activities on behalf ofDistrict 65, DistributiveWorkers of America (Indepen-dent), or on behalf of any other labor organization. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with anyof your rights set forth above which are guaranteed bythe National Labor Relations Act.WE WILL offer Catalina Castillo,Carmen Verdugo,Maria Leon,Gloria Cota,Connie Alvarado, LuisaAsencia,Teresa Cacho,Esperanza Cruz,Lupe Quiroz,and Lucia Valencia immediate and full reinstatement totheir former positions,if we have not already done so,dismissing,if necessary,anyone who may have beenhired or retained to perform the work which they hadbeen performing prior to the time that they wereterminated, or, if their former positions do not exist, to asubstantially equivalent position,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss ofpay theymay have sufferedas a result of our discrimination.COLORFLODECORATORPRODUCTS, INC